DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 8/16/22.  Claims 1-22 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-22 are rejected under 35 U.S.C. 101.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunc et al. (US 2016/0117360) and further in view of Lastras-Montano et al. (US 2017/0076206).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 2A, Prong One asks: Is the claim directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea? See MPEP 2106.04 Part I. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  See MPEP 2106.04(a).
With respect to claims 1, 8, and 15, the limitation of “extracting, by one or more processors, query attributes from the user query, the query attributes comprising a dominant object of user interest, and at least one related attribute”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, nothing in the claim element precludes the step from practically being performed in the mind. For example, “extracting” in the context of this claim encompasses the user looking at a user query and determining attributes. 
The limitation of “matching the query attributes with nodes of a knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “matching” in the context of this claim encompasses the user mentally pairing the attributes with knowledge. 
The limitation of “selecting, by one or more processors, two nodes among the nodes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “selecting” in the context of this claim encompasses the user mentally determining appropriate information.
The limitation of “generating … a question type prompt at a user device prompting for selection between a first product and a second product based on the at least two selected nodes”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generating” in the context of this claim encompasses the user mentally thinking of an appropriate question.

If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
At step 2a, prong two, this judicial exception is not integrated into a practical application.  Claims 8 and 15 recite a processor to execute the operations, however, this is recited as a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Additionally, the claim recites “accessing a user query”, “causing display of a question type prompt at a user device…”, “receiving, from the user device and in response to the question type prompt a selection…” and “causing display of a set of search results...”.  These elements do not integrate the abstract idea into a practical application because they do not impose a meaningful limit on the judicial exception and provide only insignificant extra solution activity that is mere data gathering in conjunction with the abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannon provide an inventive concept.

	With respect to  “accessing a user query”  and “receiving, from the user device and in response to the question type prompt a selection…”, the courts have found limitations directed towards data gathering to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “receiving or transmitting data over a network.”
With respect to  “causing display of a question type prompt at a user device…” and “causing display of a set of search results...” the courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Presenting offers and gathering statistics”.

Considering the additional elements individually and in combination and the claim as a whole, the additional elements do not provide significantly more than the abstract idea.  The claim is not patent eligible.

	
	With respect to claims 2, 9, and 16, the limitations further define the knowledge graph, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

	With respect to claims 3, 10, and 17, the limitations further disclose “prioritizing the nodes of the knowledge graph” and “generating and causing display of a sequence of question type prompts.”  
The limitation of “prioritizing the nodes of the knowledge graph”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “prioritizing” in the context of this claim encompasses the user mentally ordering information.
The limitation of “generating … a sequence of question type prompts”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generating” in the context of this claim encompasses the user mentally thinking of an appropriate question.
The limitation of “causing display of a sequence of question type prompts” does not impose a meaningful limit on the judicial exception and provides only insignificant extra solution activity in conjunction with the abstract idea.  The courts have found limitations directed towards storing to be well-understood, routine, and conventional.  See MPEP 2106.05(d)(II).  “Presenting offers and gathering statistics”.

With respect to claims 4, 11, and 18, the limitations further define the question prompt, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claims 5, 12, and 19, the limitation of “generating a different question prompt”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “generating” in the context of this claim encompasses the user mentally thinking of an appropriate question.  Accordingly, the claim recites an abstract idea.

With respect to claims 6, 7, 13, 14, and 20, the limitations further define the knowledge graph, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

With respect to claims 21 and 22, the limitations further define the question prompt, which has been discussed above with respect to the abstract idea and does not amount to significantly more than the above-identified judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kunc et al. (US 2016/0117360) and further in view of Lastras-Montano et al. (US 2017/0076206).

As per claim 1:
Kunc teaches a computer implemented method comprising: 
accessing a user query (Kunc, pa 0029, step 305, the input recognition module 210 (e.g., an automatic speech recognizer (ASR), an automatic handwriting recognizer, and/or any other recognizer) may receive a natural language input (e.g., a spoken or textual utterance of a command or a query) from the user 205 in, for example, the English language and/or any other language);
extracting, by one or more processors, query attributes from the user query, the query attributes comprising a dominant object of user interest, and at least one related attribute (Kunc, pa 0030, For example, in step 310, the input recognition module 210 may generate, using the natural language input and a knowledge database, an N-best list of multiple different hypotheses possibly representing the utterance ( e.g., multiple ASR hypotheses or transcriptions that represent a spoken utterance).); 
matching the query attributes with nodes of a knowledge graph (Kunc, pa 0032, In step 315, the search disambiguation system may translate natural language expression to references of ontology concepts including overall user intent and other relevant ontology concepts. For example, understanding module 215 may ( e.g., during runtime) match extraction evidence associated with relevant ontology concepts to parts of the analyzed text of the natural language expression.);
selecting, by one or more processors, two nodes among the nodes (Kunc, pa 0086, For example, in step 350, the search disambiguation system may determine each option (e.g., concepts associated with a hypothesis) using static knowledge, namely one or more ontologies (e.g., generic ontology 600, domain-specific ontology 600, etc .).) based on … one of the two selected nodes being matched with the dominant object of user interest (Kunc, pa [0112] Thus, for example, an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term “movie,” and generate a score based on a frequency of use of these exact terms or synonyms.);
generating and causing display of a question type prompt at a user device prompting for selection between a first product and a second product based on the at least two selected nodes (Kunc, pa 0086, The search disambiguation system may then present multiple answers and their associated status information to the user 205 via a user interface and let the user 205 select the proper answer.);
receiving, from the user device and in response to the question type prompt a selection of one of the first product or the second product (Kunc, Fig. 9 & 10 & pa 0088, The output device 260 may display a user interface optimized to the cognitive load of the appliance. For example, if the appliance has a high cognitive load capability (i.e., a knowledge processing capability above a predetermined threshold value), then the appliance may present via the output device 260 a list and detailed pane user interface. An illustrative user interface following the above example for connecting one of a phone, petrol, or player is shown in FIG. 9. If the appliance has a low cognitive load capability (i.e., a knowledge processing capability below a predetermined threshold value), then the appliance may present via the output device 260 a user interface that lists information associated with each hypothesis. An illustrative user interface following the above example relating to connecting one of a phone, petrol, or a player is shown in FIG. 10.); and
causing display of a set of search results associated with the first product or the second product based at least in part on the received selection and the inventory availability (Kunc, pa 0089, For example, once the search disambiguation system has disambiguated the ambiguous annotations via one or more steps of 335-350 and determined an answer, the answer may be presented (e.g., audibly, visually, etc.) to the user 205 via output component 260 (e.g., a display, speakers, etc.). In some embodiments, the user ontology search module 245 may include a natural language generator (NLG) 255 that may generate natural language answers based on the answers in the databases 225 and/or answer templates.).
Kunc does not teach selecting, by one or more processors, two nodes among the nodes based on an association strength value of a link between the at least two selected nodes, one of the two selected nodes being matched with the dominant object of user interest, and inventory availability of a respective product corresponding to the at least two selected nodes.
Lastras-Montano teaches selecting, by one or more processors, two nodes among the nodes based on an association strength value of a link between the at least two selected nodes (Lastras-Montano, pa 0077, the knowledge graph noise reduction engine 160 may identify correlations between nodes in the knowledge graph 156 and determine associated strengths or importance weights of these correlations, represented as strengths or importance weight values of the edges connecting nodes in the knowledge graph 156 & pa 0080, In essence, the knowledge graph noise reduction engine 160 takes the input of the knowledge graph 156 and the activity log 152 to generate an internal “correlation graph” which is a version of the knowledge graph 156 in which correlations between connected nodes in the knowledge graph 156 are generated based on the activity log 152 and these correlations are used to identify the popular nodes in the knowledge graph 156 and popular-to-popular edges in the correlation graph.), one of the two selected nodes being matched with the dominant object of user interest ([0112] Thus, for example, an algorithm may be configured to look for the exact term from an input question or synonyms to that term in the input question, e.g., the exact term or synonyms for the term “movie,” and generate a score based on a frequency of use of these exact terms or synonyms.), and inventory availability of a respective product corresponding to the at least two selected nodes (Lastras-Montano, pa 0080, The “popular” nodes are nodes in which the activity is always strictly positive, i.e. activity does not drop below zero, within a specified period of time for the evaluation represented by the period of time covered by the activity logs 152. Edges in the knowledge graph whose correlations do not meet or exceed a predefined threshold may then be effectively removed, or filtered out, from the knowledge graph when generating the modified knowledge graph 165.);
generating and causing display of a question type prompt at a user device prompting for selection between a first product and a second product based on the at least two selected nodes (Lastras-Montano, pa 0094, answering of a natural language question using the trimmed knowledge graph data structure 162 which represents the correlations between web pages, electronic documents, portions of content, concepts or topics, or any other entity represented in a corpus of information that is ingested by the QA system pipeline 108. & pa 0117, From the ranked listing of candidate answers, at stage 380, a final answer and confidence score, or final set of candidate answers and confidence scores, are generated and output to the submitter of the original input question via a graphical user interface or other mechanism for outputting information.).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kunc with the teachings of Lastras-Montano because the accuracy of the results is improved (Lastras-Montano, pa 0026).

As per claim 2:
Kunc in view of Lastras-Montano teaches wherein the knowledge graph is based on inventory related data (Kunc, pa 0033, The generic domain ontology 235 (also referred to herein as a generic ontology) may represent a generic domain describing multiple ( e.g., all) possible concepts that appear in the domain (e.g., concepts that are associated with a type of appliance across multiple different models of the appliance). Examiner Note: by existing, concepts are in the inventory).

As per claim 3:
Kunc in view of Lastras-Montano teaches the method of claim 1, further comprising: prioritizing the nodes of the knowledge graph based on a correlation value of a link between a node and one of the nodes that is matched with the dominant object to fuser interest; and generating and causing display of a sequence of question type prompts based on the prioritizing of the nodes of the knowledge graph (Lastras-Montano, pa 0080, In essence, the knowledge graph noise reduction engine 160 takes the input of the knowledge graph 156 and the activity log 152 to generate an internal “correlation graph” which is a version of the knowledge graph 156 in which correlations between connected nodes in the knowledge graph 156 are generated based on the activity log 152 and these correlations are used to identify the popular nodes in the knowledge graph 156 and popular-to-popular edges in the correlation graph.).
As per claim 4:
Kunc in view of Lastras-Montano teaches the method of claim 1, wherein the question type prompt provides suggested reply phrasing based on the at least one node on which the question prompt is based (Kunc, Figs 9-10 & pa 0086, the search disambiguation system may then present multiple answers and their associated status information to the user 205 via a user interface and let the user 205 select the proper answer. In other words, the output device 260 may receive input (e.g., touch input, mouse input, verbal input, etc.) from the user 205 indicating the appropriate answer.).
As per claim 5:
Kunc in view of Lastras-Montano teaches the method of claim 1, further comprising instead generating a different question prompt that notes nodes of the knowledge graph that do not meet all user search constraints if there are no nodes of the knowledge graph that meet all user search constraints (Kunc, pa 0081, the search disambiguation system may, using the generic ontology 500, determine that the concept missing from the domain-specific ontology 600 is a subclass concept of a superclass concept and may determine other subclass concepts of the superclass concept. The search disambiguation system may then map those one or more concepts of the generic ontology 500 to one or more corresponding alternate concepts of the domain-specific ontology 600 if the domain specific ontology 600 includes those corresponding alternate concepts. The search disambiguation system may then determine annotated answers associated with the alternate concepts that may be output to the user 205.).
As per claim 6:
Kunc in view of Lastras-Montano teaches the method of claim 1, wherein one or more pair of nodes are linked via a link, each link being associated with an association strength value (Lastras-Montano, pa 0077, the knowledge graph noise reduction engine 160 may identify correlations between nodes in the knowledge graph 156 and determine associated strengths or importance weights of these correlations, represented as strengths or importance weight values of the edges connecting nodes in the knowledge graph 156), and wherein the at least two selected nodes are selected based on a predetermined hierarchy of the nodes of the knowledge graph (Kunc, pa 0071, the search disambiguation system may perform subclass versus superclass (e.g., hierarchy) disambiguation. For example, in step 335, a general concept ( e.g., a superclass concept) may have several possible species concepts (e.g., subclass concepts). Using one or more domain ontologies, the user manual ontology search module 245 may, via a reasoner 250, determine that a particular aru10tation is of a superclass concept. In response, the user manual search module 245 may determine the subclass concepts of the superclass concept. For example, a light concept may be a superclass having a headlight concept, a high beams concept, and a fog lamps concept as its subclass concepts.).

As per claim 7:
Kunc in view of Lastras-Montano teaches the method of claim 1, wherein the at least two selected nodes the question type prompt is based on is selected based on at least: a depth of linked nodes that can be resolved by an affirmation or negation type reply (Kunc, pa 0086, the search disambiguation system may then present multiple answers and their associated status information to the user 205 via a user interface and let the user 205 select the proper answer. In other words, the output device 260 may receive input (e.g., touch input, mouse input, verbal input, etc.) from the user 205 indicating the appropriate answer.).
As per claim 8:
Claim 8 recites similar limitations as claim 1, but for “a non-transitory computer-readable storage medium having embedded therein a set of instructions which, when executed by one or more processors of a computer, causes the computer to execute operations comprising:” which is taught by Kunc, pa 0025. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claims 9-14:
Claims 9-14 recite similar limitations as claims 2-7, and are rejected the same.
As per claim 15:
Claim 15 recites similar limitations as claim 1, but for “a system comprising: one or more processors; and a non-transitory memory storing instructions that configure the one or more processors to perform operations comprising:” which is taught by Kunc, pa 0025. Limitations similar to those in claim 1 are rejected the same as claim 1.
As per claims 16-20:
Claims 16-20 recite similar limitations as claims 2-7, and are rejected the same.
As per claim 21:
Kunc in view of Lastras-Montano teaches the method of claim 1, wherein the question type prompt provides suggestions that relevant to a successful search and gathers additional user input (Kunc, Figs 9-10 & pa 0086, the search disambiguation system may then present multiple answers and their associated status information to the user 205 via a user interface and let the user 205 select the proper answer. In other words, the output device 260 may receive input (e.g., touch input, mouse input, verbal input, etc.) from the user 205 indicating the appropriate answer.).
As per claim 22:
Kunc in view of Lastras-Montano teaches the method of claim 21, wherein the question type prompt is relevant to a successful search due to one of inventory or past user interaction (Kunc, pa 0086, For example, in step 350, the search disambiguation system may determine each option (e.g., concepts associated with a hypothesis) using static knowledge, namely one or more ontologies (e.g., generic ontology 600, domain-specific ontology 600, etc .).).

Response to Arguments
35 U.S.C. 103 rejections

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRITTANY N ALLEN/          Primary Examiner, Art Unit 2169